Citation Nr: 9917796	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  97-16 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

2.  Entitlement to an evaluation greater than 10 percent for 
tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Belcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which inter alia granted service 
connection for bilateral hearing loss, assigning a 
noncompensable disability rating, and granted service 
connection for tinnitus, assigning a 10 percent disability 
rate.  Both disability ratings became effective December 19, 
1995.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran currently has Level I hearing acuity in his 
right ear and Level I hearing acuity in his left ear.

3.  The veteran is presently receiving the maximum schedular 
rating for tinnitus.  The veteran has not submitted evidence 
tending to show that his tinnitus is unusual, requires 
frequent periods of hospitalization or causes unusual 
interference with work other than that contemplated within 
the schedular standards.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.85, 4.87, Tables VI, VII, 
Diagnostic Code 6100 (effective before and after 
June 10, 1999).

2.  The criteria for a rating greater than 10 percent for 
tinnitus are not met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 
(effective before and after June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Bilateral Hearing Loss

Uninterpreted audiologic test reports from January 1971, 
March 1992, and August 1996 are of record.

A March 1996 VA examination worksheet shows a diagnosis of 
bilateral sensorineural hearing loss secondary to acoustic 
trauma.

On the authorized audiological evaluation in March 1996, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
40
45
30
LEFT
40
45
45
45

The puretone threshold average for the right ear was 38 
decibels and 43 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 94 percent in the 
right ear and of 94 percent in the left ear.

In a November 1997 VA examination report, the veteran brought 
in previous audiometric reports.  The examiner indicated that 
a June 1997 audiometric report showed bilateral mild to 
moderate sensorineural hearing loss with good speech 
recognition bilaterally.  Hearing loss ranges in both ears 
started at a frequency of 100.  


On the authorized audiological evaluation in August 1998, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
45
50
40
LEFT
40
45
45
45

The pure tone threshold average for the right ear was 43 
decibels and 43 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and of 96 in the left ear.

The diagnosis was mild to moderate bilateral hearing loss for 
pure tone and normal speech discrimination.  


Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records which have not been obtained and 
which would be pertinent to the present claim.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1998), which require the evaluation of the complete medical 
history of the veteran's condition.  

In Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 
1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The veteran appealed the May 1996 rating decision in 
which the RO granted service connection for bilateral hearing 
loss, assigning a noncompensable rating, and granted service 
connection for tinnitus, assigning a 10 percent disability 
rating.  Therefore, the Board will consider all evidence of 
record.  

Effective June 10, 1999, during the pendency of this appeal, 
the VA's Ratings Schedule, 38 C.F.R. Part 4, was amended with 
regard to evaluating hearing impairment and other diseases of 
the ear.  64 Fed. Reg. 25208, 25209 (1999) (codified at 38 
C.F.R. §§ 4.85-4.87).  The Court has held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).

Although the RO did not consider the change in regulation, 
the Board concludes that this is not prejudicial as the 
change in regulation has no effect on the outcome of the 
veteran's claim.  See Edenfield v. Brown, 8 Vet. App. 384 
(1995).  The Board finds, therefore, that this decision is 
not prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Prior to June 10, 1999, evaluations of bilateral defective 
hearing ranged from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000 and 
4000 cycles per second, with 11 auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Codes 6100 to 6110 (effective prior to 
June 10, 1999).  

It has been recognized by the Court that the assignment of a 
disability rating for hearing impairment is derived by a 
purely mechanical application of the Ratings Schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Thus, although the veteran believes his hearing 
acuity has diminished, it must be concluded that the evidence 
as a whole does not warrant a compensable disability 
evaluation.  The evaluations derived by the Ratings Schedule 
make allowance for improvement by hearing aids.  38 C.F.R. § 
4.86 (1998).

In this case, the competent medical evidence of record 
reveals literal designations of Level I hearing acuity in the 
right ear and Level I hearing acuity in the left ear.  See 
38 C.F.R. § 4.87, Table VI (effective prior to 
June 10, 1999).  Therefore, the Board finds entitlement to a 
compensable rating under the old rating criteria is not 
warranted.

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 64 Fed. Reg. 25208 and 
25209, to be published at 38 C.F.R. § 4.85 (effective 
June 10, 1999).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear, but when 
impaired hearing is service-connected in only one ear the 
non-service-connected ear is assigned a Roman Numeral 
designation of I, unless the claim involves bilateral total 
deafness.  Id.  

Under the current version of the Ratings Schedule, the Board 
finds that the results of the veteran's most recent 
audiometric testings do not demonstrate that the veteran's 
bilateral hearing loss warrants a compensable disability 
evaluation under the Ratings Schedule.  The most recent valid 
audiometric test results in literal designations of Level I 
hearing acuity in the right ear and Level I hearing acuity in 
the left ear.  See 38 C.F.R. § 4.87, Table VII.  The 
application of the Ratings Schedule as described in 
Lendenmann establishes no more than a noncompensable rating 
for bilateral hearing loss.  As such, the Board finds that a 
compensable evaluation for bilateral hearing loss under 
either the old or current version of the Ratings Schedule is 
not warranted.

II.  Tinnitus

A March 1996 VA examination worksheet shows a history of 
bilateral tinnitus.  The veteran reported no complaints of 
dizziness, otalgia, or otorrhea.  No active ear disease was 
noted.

A March 1996 VA examination report shows that the veteran 
noticed bilateral tinnitus in 1970 when returning home from 
duty.  It was noted that the veteran's tinnitus had a mild to 
moderate effect on his daily life.  Initially, he was able to 
tune out the ringing noise, but more recently he reported 
being always aware of it.  The veteran described his tinnitus 
as a high pitched ringing noise.

A November 1997 VA examination report shows that the veteran 
denied any history of head trauma, hearing loss, or 
significant history of otitis media or other previous 
episodes of ear infections.  The report shows no active ear 
disease.  No complaints of tinnitus were noted.  No active 
ear diseases were noted.

An August 1998 VA audiologic examination report shows that 
the veteran described his tinnitus as a constant, high pitch 
ringing sound, most evident in quiet listening environments.  
He stated that he learned to tune out the sound over the 
years.  A diagnosis was not provided.

Analysis

As discussed above, the Ratings Schedule recently revised the 
criteria for evaluating diseases of the ear.  Prior to June 
10, 1999, tinnitus which was persistent as a symptom of head 
injury, concussion or acoustic trauma warranted a disability 
rating of 10 percent.  38 C.F.R. § 4.87a, Diagnostic Code 
6260 (1998).  

Under the current criteria for tinnitus, a 10 percent 
disability rating is warranted for recurrent tinnitus.  
38 C.F.R. § 4.87, Diagnostic Code 6260 (1999).  The Board 
notes that the veteran is presently receiving the maximum 
schedular rating for tinnitus under both the old and the 
current criteria, therefore, an increased schedular rating is 
not possible.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating.  

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b) (1998).  In this case, the Board finds that the 
regular schedular standards applied in this case adequately 
describe and provide for the veteran's hearing disabilities.  
The veteran has described mixed results of being able to 
"tune out" the tinnitus and has not required 
hospitalization.  There is no persuasive evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Id.







ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.

Entitlement to an evaluation greater than 10 percent for 
tinnitus is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

